Citation Nr: 1511828	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-13 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to left knee disability and/or bilateral pes planus.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to December 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit on appeal.  During the course of the appeal, jurisdiction of the Veteran's claims file was transferred to the Cleveland, Ohio, RO.  

In June 2014, the Veteran's case was most recently remanded for further development.  The case has since been returned to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary regarding the Veteran's service connection claim for his bilateral knee disabilities.  

In a communication received by VA in March 2013, the Veteran indicated that he wished to appear for a videoconference hearing before the Board.  The Veteran's case was previously remanded to afford him VA examinations to determine the nature and etiology of his claimed bilateral knee disabilities.  It does not appear that the Veteran was ever scheduled for the requested videoconference hearing, nor is there evidence showing that he wished to withdraw this hearing request.  

There is some indication from the record that VA may not have the Veteran's current address of record.  As such, the claim must be remanded to obtain the Veteran's current address and afford him an opportunity to appear before the Board and testify via videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran to obtain his current address, and schedule the Veteran for his choice of a Board hearing before a Veterans Law Judge.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




